Follett, J.
The court of appeals has held that John Wilkinson must pay to the receivers the rents and profits accruing from the subject of the fraudulent grant while he was in possession of it. Loos v. Wilkinson, 110 N. Y. 195, 18 N. E. Rep. 99. Interest may be allowed upon the rents and profits-received by and recovered from a fraudulent grantee. Jackson v. Wood, 24 Wend. 443; Vandevoort v. Gould, 36 N. Y. 639, 647; Taylor v. Taylor, 43 N. Y. 578, 584; Cowing v. Howard, 46 Barb. 579; Low v. Purdy, 2 Lans. 422; New Orleans v. Gaines, 15 Wall. 624; Mowry v. Whitney, 14 Wall. 620; Littlefield v. Perry, 21 Wall. 205; 1 Sedg. Dam. (7th Ed.) 254, note; Sedg. & W Tr. tit. Land, § 670. Part of the real property attempted to be conveyed by the fraudulent grant was subject to two mortgages given November 1, 1873, payable the next day, and bearing interest, (the rate not specified,) payable semi-annually. The grantee paid interest on these mortgages at the rate of 7 per cent, per annum, from which the special term deducted 1 per’cent., and credited the grantee with the remainder. The holders of these mortgages could only collect interest at the rate of 6 per cent, per annum. Bennett v. Bates, 94 N. Y. 354; O'Brien v. Young, 95 N. Y 428. Assuming that the grantee is entitled to be allowed for interest paid, he is not entitled to be allowed a greater sum than could have been recovered from the property. Assuming (which is not held) that the grantee is entitled to be allowed for such; necessary expenses as he incurred in caring for the subject of.the grant, and in collecting the rents, the evidence as to the extent and value of the services-is such that the amount was a question of fact for the special term, and we are satisfied that no error was committed, as against the grantee, in the amount allowed. No error was committed, by the special term as against John Wilkinson, and his appeal cannot be sustained. When a grantee takes a deed for the purpose of defrauding the creditors of the grantor, and the deed is subsequently set aside for the fraud, the grantee is not entitled to be reimbursed out of the subject of the grant, or out of the rents and profits arising therefrom, as against the creditors of the grantor, for money expended in paying valid incumbrances, taxes, for repairs, improvements, insurance, or in caring for the property. Boyd v. Dunlap, 1 Johns. Ch. 478; Wood v. Hunt, 38 Barb. 302; Bank v. Warner, 12 Hun, 306; Davis v. Leopold, 10 N. Y. Wkly. Dig. 266, reversed 13 N. Y. Wkly. Dig. 337, and 87 N. Y. 620; Taylor v. Taylor, 43 N. Y. 578, 584; Woodhull v. Rosenthal, 61 N. Y. 382, 396; Wood v. Wood, 83 N. Y. 575, 581; Bean v. Smith, 2 Mason, 252; Railroad Co. v. Soutter, 13 Wall. 517; Thompson v. Bickford, 19 Minn. 18, (Gil. 1;) Pettus v. Smith, 4 Rich. Eq. 197; Seivers v. Dickover, 101 Ind. 495; Borland v. Walker, 7 Ala. 269; Mosely v. Miller, 13 Bush, 408; Stovall v. Bank, 8 Smedes & M. 305; Wilson v. Horr, 15 Iowa, 489; Allen v. Berry, 50 Mo. 90; Kenney v. Browne, 3 Ridg. App. 462; Briggs v. Merrill, 58 Barb. 389; Shand v. Hanley, 71 N. Y. 319; Beckett v. Tyler, 3 McArthur, 319; Wait, Fraud. Conv. c. 13; Bump, Fraud. Conv. (2d Ed.) 594; 1 Sedg. Dam. (7th Ed.) 246; Sandars’ Just. Inst. (6th Ed.) p. 110, bk. 2, tit. 1, § 35; Domo. Civil Law, (Cush. Ed.) 1981. This general rule is so broadly and firmly settled in all countries that we might safely reverse that part of the order which allows John Wilkinson to set off $21,620.13 against the sum which he received for rents, and stop the discussion at this poiht; but the amount involved, and the earnestness with which this case has been argued, perhaps justify a statement of how this wholesome rule has been applied to particular cases.
In Wood v. Hunt, supra, the subject of the fraudulent grant was directed to be sold for the benefit of the grantor’s creditors;, and it was provided that, if the creditors’ claims were not paid out of the avails, the grantee should pay *412over the rents and profits, unless he elected to pay the deficiency; and he was disallowed the sums expended in paying the grantor’s creditors and the claims which he had purchased of the grantor’s .creditors. In Bank v. Warner, supra, certain debts of the grantor, amounting to $5,047, were specified in the deed, and assumed and agreed to be paid by the fraudulent grantee. The deed' was set aside, and it wras held that the fraudulent grantee was not entitled to be protected against the debts he had assumed. In Davis v. Leopold, supra, the fraudulent grantee had assumed the payment of a prior mortgage for $1,000; but it was held that he was not entitled to protection against the liability assumed. In Bean v. Smith, supra, the fraudulent grantee, subsequent to the date of the deed, and prior to the time when it was set aside as fraudulent, paid sums for the benefit of the grantor; and-it was held that he was not entitled to be reimbursed. In Railroad Co. v. Soutter, supra, frauddulent purchasers of a railroad paid a prior mortgage amounting to nearly half a million dollars; and it was held, their purchase being set aside at the suit of creditors, that they were not entitled to be reimbursed as against the creditors. In Thompson v. Bickford, supra, the defendant received a fraudulent grant in October, 1858, of land subject to a valid mortgage. At this time the grantor was indebted to the grantee, and it was agreed that after the grantee was paid out of the land the remainder should be returned to the grantor, which was done by both to defraud the grantor’s creditors. The grantor received the rents and profits until January 1, 1859, and thereafter the fraudulent grantee received them until 1865, when he sold and conveyed the land. In the mean time the grantee had paid $1,200 in discharge of the prior mortgage-. The grantee was compelled to pay over to the grantor’s creditors the rents and profits received, and the avails of the sale, without deduction on account of the mortgage paid, taxes paid, or the indebtedness of the grantor to the grantee. In Pettus v. Smith, supra, one Thomas Smith owned negroes, which were subject to a valid mortgage for $4,600, which he sold to one Eyan for $5,000, out of which Smith paid the mortgage; and thereafter Charles Smith (a brother of Thomas) paid Eyan the $5,000, and took a bill of sale of the negroes, all of which was done by the three for the purpose of defrauding the creditors of Thomas Smith. Charles Smith was held liable to account for the sum for which the negroes were sold, for sums received for their hire, for their increase, and to deliver those remaining unsold, without allowance for the $4,600 paid to discharge the prior mortgage. In Seivers v. Dickover, supra, a -failing debtor transferred his chattels to defraud his creditor, to one who knew the purpose. The fraudulent transferee paid a valid judgment -and a valid note held by others against the fraudulent debtor, amounting to $658, and paid the fraudulent debtor $342 in cash.- The fraudulent transferee was held liable to the creditors of the debtor for the value of the chattels, without allowance for the sums paid. In Borland v. Walker, supra, the- fraudulent grantee had, in consideration of the grant, paid large sums to the grantor’s creditors, but was not allowed for such payments. In Mosely v. Miller, supra, the defendant induced the plaintiff, by fraudulent representations, to convey a farm to defendant, and, upon the conveyance being set- aside for the fraud, the defendant was charged with the rent, with interest, and was not allowed for his improvements. In Stovall v. Bank, supra, one who conspired with others to purchase property at an execution sale for much less than its value, for the purpose of defrauding the creditors of the defendant in the execution, was not allowed the sum which he paid the sheriff at the sale, though it had been applied in reduction of the judgment upon which the execution was issued; and was compelled to account for the whole value of the property. In Wilson v. Horr, supra, a chattel mortgage was taken for a sum greater than was due the mortgagee, for the purpose of defrauding the mortgagor’s creditors, and it was not allowed to stand as security.for the sum actually due from the mortgagor to the mortgagee. In Al*413len v. Berry, supra, a fraudulent grantee was compelled to account for all he had received, including rents and profits, without deduction for improvements made. In Kenney v. Browne, supra, an attorney fraudulently obtained a grant from his client, which was set aside for the fraud, and the grantee was refused compensation for improvements made by him. The chancellor, speaking for the court, said: “As to the equity arising from lasting and valuable improvements, I do not consider a man who is conscious of a defect in his title, and, with that conviction in his mind, expends a sum of money in improvements, as entitled in any sort to avail himself of it. If the person really entitled to the estate will encourage the possessor of it to expend bis money in improvements, or if he will look on and suffer such an expenditure, without apprising the party of his intention to dispute his title, and will after-wards endeavor to avail himself of such fraud upon the ground of fraud, the jurisdiction of a court of equity will clearly attach upon the case. But does it follow from thence that if a man has acquired an estate by rank and abominable fraud, and shall afterwards expend his money in improving the estate, that therefore he shall retain it in his hands against the lawful proprietor? If such a rule should prevail, it will certainly fully justify a proposition which I once heard stated at the bar of the court of chancery, that the common equity of this country was to improve the right owner out of the possession of his estate.”
The policies of insurance were not taken for the benefit of the creditors of the fraudulent grantors, but for the benefit and in the name of the fraudulent grantee. If the buildings had burned the creditors could not have recovered the damages from the insurer. Bernheim v. Beer, 56 Miss. 149, 7 N. Y. Wkly. Dig. 61; Lerow v. Wilmarth, 9 Allen, 382; Carpenter v. Insurance Co., 16 Pet. 495, Nippes' Appeal, 75 Pa. St. 472; Bump, Fraud. Conv. (2d Ed.) 591. In Robinson v. Stewart, 10 N. Y. 189, a father conveyed all of his real estate, worth $2,000, and transferred chattels worth $326, to his son, who agreed to pay his father’s debts, supposed to amount to about $400, and to pay $300 to his sisters, which he paid, and much more. At the date of the conveyance and transfer the father was an indorser on a note, but died before it fell due. The maker failed to pay the note, and the heirs of the indorser were charged. The holders of the note brought an action and set aside the conveyance and transfer as fraudulent as against them; but by the judgment the son was subrogated to the rights of the creditors whose claims lie had paid, and the avails of the property were decreed to be applied in payment, pro rata, of the decedent’s debts. The son averred in his answer that” he did not know of his father’s indorsement when he received the conveyance and transfer, and there was no evidence that lie did. Ho evidence was taken in the ease, which was determined on the pleadings and a stipulation. Pages 192, 194. The provision in the judgment in favor of the grantee can be upheld upon two grounds: (1) That it was a case of constructive, instead of a case of active, fraud; (2) that, the grantor being dead, the plaintiffs having no judgment or lien, and the grantee’s claims against his father’s estate not being extinguished by setting aside the deed, his claims and all others should be paid pro rata out of the decedent’s estate in the due course of administration. In King v. Wilcox, 11 Paige, 589, the fraudulent grantee purchased and took assignments of two mortgages, and the complainant in his bill conceded to the defendant the position of a mortgagee in possession. ' This assertion of counsel is confirmed by the chancellor. Page 595. The position of a mortgagee in possession is quite different from the position of a fraudulent grantee in possession; but there are remarks in the opinion indicating that the chancellor understood that such a grantee might be compensated for improvements made by him, but these remarks are without support in the prior or subsequent authorities. The learned chancellor had, in an earlier case—Putnam v. Ritchie, 6 Paige, 403, 404—limited the right of possessors of land without title to offset improvements to possessors in good faith.
*414To sustain the claim for repairs we are referred to Jackson v. Ludeling, 99 U. S. 513, in which Mr. Justice Bradley, speaking for the court, said: “It -cannot be doubted that they [defendants] supposed themselves to be the legal ■owners of the property by virtue of the judicial sale, and made the repairs :and improvements in controversy under that idea. But, as the vice of their title consisted in their own inequitable acts and proceedings, we think that they are to be regarded, in the language of the civil law, as possessors in bad faith. The common law allows nothing to the possessor in good or bad faith for expenditures made upon land from which he is evicted by superior title; but equity, in cases within its jurisdiction, allows the possessor in good faith both for repairs and improvements; but where the possessor (being a trustee) has been guilty of actual fraud, it makes hi m no allowance for improvements, 'but allows him compensation for necessary repairs. Lewin, Trusts, 466. The present case, however, is to be governed by the law of Louisiana, which is based upon the civil law, not precisely as laid down in the compilations of Justinian, but as interpreted in the jurisprudence of France and Spain, and has some peculiar rules on this subject. ” 99 U. S. 518, 519. Article 2314 of the Louisiana Code, by which the case was controlled, provides: “He to whom property is restored must refund to the person who possessed it, even in bad faith, all he had necessarily expended for the preservation of the property.” Notwithstanding this section, and the circumstances under which the repairs to this railroad (which was in a state of complete dilapidation and ruin, and was put in working order; were made, Mr. Justice Field dissented most vigorously in an opinion in which, among other things, he said: “In the courts -that administer the common law the rights of the owner are paramount and ■exclusive. An occupant without title is not recognized as entitled to compensation for improvements. Heron, in his History of Jurisprudence, says: There is no case ‘ decided in England, Ireland, or the United States, grounded upon common-law principles, declaring that an occupant of land, without a ■special contract, is entitled to payment for his improvements, as against the true owners, when the latter had not been guilty of a fraud in concealing the .title.”’ 99 U. S. 537.
It is insisted that Wilkinson is entitled to be credited with $900, paid for collecting rents, but it is difficult to see upon what ground. He did not expend this, or any of the sums with which he was credited, for the benefit of •the creditors of his grantor, nor in good faith, but to carry Into practical effect his fraudulent scheme, and reap the benefits of the attempted fraud for ihimself and his co-conspirators. The fraud described in the record, and by which Wilkinson acquired possession and sought to acquire title, is a criminal fraud, for w'hich the perpetrators are liable to indictment, and, upon conviction, to imprisonment in a penitentiary for not more than one year, or to .a fine of not more than $500, or to both, (Pen. Code, §§ 15, 586,) which fact Wilkinson and those who have acted with him seem to have forgotten, as well as the rule that persons who obtain possession of property by criminal means do so at their peril, and are not entitled to reimbursement for moneys ■expended in preserving, repairing, or improving the property. As well might a person acquiring possession of property by larceny, when compelled to surrender it, ask a court of equity to require the rightful owner to pay for mon<eys expended in repairing, insuring, and caring for the property, as for this .grantee, who acquired possession by criminal means, to ask a court to allow him for such expenditures. That part of the order which allows John Wilkinson $7,973.86 for interest paid on mortgages, $1,351.78 paid for repairs, .$9,257.59 for taxes paid, $2,136.90 for insurance paid, and $900 for collecting rent, aggregating $21,620.13, is reversed, and said John Wilkinson is charged with the full amount of rents received, with interest upon them from the ■dates when the sums were received to the date of their payment to the receiver, at the rate of 6 per cent, per annum; the order to be settled before,Mr. Justice Martin; Conrad Loos and others, plaintiffs, and Albert K. Hiscock, *415receiver, to have $10 costs and printing disbursements against John Wilkin.son.
Martin, J.
The judgments in pursuance of which the reference in this matter was had, and the order appealed from made, provided that John Wilkinson should account for and pay to the receivers herein “the amount found due on said accounting of the ‘ net ’ rents and profits collected from said premises” from December 9, 1884, to July 1, 1886; but such judgments appointed the persons named therein as receivers of “the rents and profits,” directed ■the referee to take an account for “the rents and profits,” and provided that upon the coming in of the referee’s report judgment may be entered “for the rents and profits,” without in either case using the word “net. ” Hence it maybe a question whether, under the provisions of the judgment, when taken .as a whole, it should be held that they provide for an accounting for the “ net rents and profits” only. But, assuming that the judgments provide for an accounting for “the net rents and profits collected from the premises,” it becomes important to determine the meaning of the term “net rents and profits,” as used therein. Does the addition of the word “net” in any way alter •or affect the judgment? Does the term “net rents” in this case mean more or less than rents received? The only rents received by the fraudulent vendee were net rents; or, in other words, he has been charged only for such rents .as have been actually received by him. The fact that he afterwards paid for repairs on the property, paid the taxes, and for insurance, does not reduce the amount of rents collected, nor render the rents so collected any the less net rents than they would have been if he had not paid such taxes.' insurance, .and for repairs. I do not think that the use of the word “net” in any way ■changes the liability of such fraudulent vendee for the rents collected by him. If, however, this construction is too strict, and it should be that from the words “ net rents and profits” it maybe implied that deductions might be made from the rents received, still it would seem clear that even then only such deductions should be made as would be justified by the principles of law .applicable to such a case. I do not think it was intended by the use of the words “net rents and profits” to authorize any credit to the defendant Wilkinson which was not justified by the rules of law applicable to the case of a fraudulent vendee; nor do I think such was the effect of the words used. John Wilkinson was a wrong-doer, a fraudulent vendee of the-property from which such rents were received, and was nót, I think, entitled to any of the credits allowed him by the order appealed from, for the reasons which are so •clearly and fully stated in my Brother Eqllett’s opinion, in which I concur